Case 2:20-cv-00101-LGW-BWC Document 13 Filed 03/11/21 Page 1of1

GQnited States District Court
for the Southern District of Georgia
Brunswick Bibiston

BRIDGE POINTE AT JEKYLL SOUND
COMMUNITY ASSOCIATION, INC.,

as assignee of Camden County,
Georgia, CV 220-101

Plaintiff,
Vv.
ROBERT STEVEN WILLIAMS, SR.

and ROBERT STEVEN WILLIAMS,
JR.,

 

Defendants.

ORDER

 

Before the Court is Plaintiff Bridge Pointe at Jekyll Sound
Community Association, Inc.’s notice of voluntary dismissal,
dkt. no. 12, wherein it notifies the Court that it wishes to
dismiss all claims asserted in this action without prejudice.
The notice complies with Federal Rule of Civil Procedure
41(a) (1) (A) (i). Accordingly, all claims asserted in this action
are DISMISSED without prejudice. Each party shall bear its own
fees and costs. The Clerk is DIRECTED to terminate all pending

motions and close this case.

SO ORDERED, this (| day of March, 2024.
/\f

\
HON./LISA GODBEY WOOD, JUDGE

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
